Citation Nr: 0732670	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  03-34 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder claimed as nonalcoholic steatohepatitis (NASH), to 
include as secondary to a service-connected disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran had initial active duty for training from 
November 1988 to May 1989 and had active military service 
from June 1991 to January 1992 and from December 1993 to 
December 1995.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied service connection 
for NASH and granted service connection for tinnitus with a 
10 percent evaluation effective December 27, 2002.  

The Board notes that in January 2002 and February 2002 
decisions, the RO previously denied a claim for service 
connection for a liver condition.  In October 2002, the 
veteran submitted a new claim for service connection for NASH 
and indicated that it was secondary to his service-connected 
hypertension.  Because the veteran has presented a different 
basis for the claim and the RO has considered the claim on 
the merits, the Board will consider the claim for service 
connection for a gastrointestinal disorder claimed as NASH, 
to include as secondary to hypertension, on the merits.

The Board remanded the case to the RO for further development 
in July 2005.  Development has been completed and the case is 
once again before the Board for review.


FINDINGS OF FACT

1.  A gastrointestinal disability claimed as NASH is not 
shown to be etiologically related to active service or to a 
service-connected disability.  

2.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under 38 C.F.R. § 4.87, Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  A gastrointestinal disability claimed as NASH was not 
incurred in or aggravated by active service, and is not 
proximately due to or the result of a service-connected 
disease.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).  

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002 & 2007); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a November 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim for service 
connection, evidence VA would reasonably seek to obtain, and 
information and evidence for which the veteran was 
responsible.  VA also asked the veteran to provide any 
evidence that pertains to his claim.  

A September 2006 letter provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This notice was not received prior 
to the initial rating decision.  Despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran contends that his NASH was caused by his service-
connected hypertension.  While the November 2002 VCAA letter 
outlined the requirements for claims for service connection, 
it did not discuss the requirements for secondary service 
connection.  If there is VCAA deficiency, i.e., VCAA error, 
this error is presumed prejudicial to the claimant. VA may 
rebut this presumption by establishing that the error was not 
prejudicial. See Simmons v. Nicholson, No. 2006-7092 (Fed. 
Cir. May. 16, 2007); see also Sanders v. Nicholson, No. 2006-
7001 (Fed. Cir. May. 16, 2007).  In the present case, a 
September 2004 supplemental statement of the case provided 
the veteran with notice of the requirements for secondary 
service-connection.  Although this notice was not received 
prior to initial adjudication of the veteran's claim, any 
procedural defect has been cured because the veteran has had 
an opportunity to submit additional argument and evidence in 
support of his claim.  The RO subsequently reconsidered the 
veteran's claim in a May 2007 supplemental statement of the 
case.  

Further, a September 2007 post-remand brief submitted by the 
veteran's representative states, "The appellant has provided 
VA with medical evidence which supports his claim for service 
connection on a secondary basis.  The provisions of 38 C.F.R. 
3.310(a) state in part 'Disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.'"  The Board finds that the 
veteran and his representative have been provided with notice 
of the requirements for establishing a claim for service 
connection on a secondary basis and have demonstrated actual 
knowledge such.  Thus, the Board finds that any notice 
deficiency in this regard is not prejudicial to the 
appellant. Id.  No useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  There is no indication that any 
notice deficiency reasonably affects the outcome of this 
case.  Thus, the Board finds that any failure is harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA treatment records, 
VA and private medical opinions, and various lay statements 
and supporting documentation in the form of internet 
articles, journal articles, and other personal research on 
NASH have been associated with the claims file.  VA has 
provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

1.  NASH

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a) (2007).  
The Board notes that VA amended 38 C.F.R. § 3.310, the 
regulation concerning secondary service connection, effective 
on October 10, 2006.  The intent was to conform the 
regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims (CAVC) 
decision that clarified the circumstances under which a 
veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  Any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  See 38 C.F.R. § 3.310 (2006).  
Although the RO did not consider this amendment, the veteran 
will not be prejudiced by the Board's consideration of this 
amendment in the first instance because it is codification of 
interpretation of existing law as set forth by the CAVC in 
Allen, supra.

In order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

Service medical records include enlistment and separation 
examinations and routine medical examinations dated in March 
1988, April 1989, September 1990, February 1993, and June 
1995, as well as clinical treatment records.  Service medical 
records do not reflect any complaints, diagnoses, or 
treatment relating to NASH in-service.

VA treatment records indicate that the veteran carries a 
current diagnosis of NASH.  (See VA treatment records, July 
1997 to December 2003).  Records indicate that the veteran 
was first diagnosed with NASH in 1998.  Id.  An August 1998 
VA ultrasound revealed findings consistent with heptocellular 
disease, suggestive of fatty infiltration.  A December 1999 
treatment report indicated a history of NASH.  A July 2001 
treatment report shows that the veteran was diagnosed with 
NASH two years prior, and a March 2002 treatment report noted 
that the veteran had unexplained liver disease, and was 
diagnosed with NASH in 1998.  An October 2003 treatment 
report indicates that the veteran had not had a liver biopsy 
to determine if he had nonalcoholic fatty liver disease 
(NAFLD) versus NASH.   

Medical evidence of record does not indicate that NASH was 
incurred in or aggravated in service, but instead indicates 
that it was first diagnosed after service in 1998.  Further, 
medical evidence of record indicates that the diagnosis of 
NASH is not fully confirmed.  No nexus been established by 
competent medical evidence between a current diagnosis of 
NASH and the veteran's period service.  Thus, the Board finds 
that service connection on a direct basis is not warranted.  

The veteran claims that NASH is related to hypertension.  The 
record shows that the veteran is currently service connected 
for hypertension.  Thus, the issue on appeal revolves around 
the question of whether the veteran has a current diagnosis 
of NASH which is "proximately due to or the result of" the 
service-connected hypertension.  See 38 C.F.R. § 3.310(a) 
(2007).  

In support of his claim, the veteran submitted a letter which 
he wrote to Dr. L.L. at VA in which he posed a number of 
questions about NAFLD.  In a September 2003 response, Dr. 
L.L. provided handwritten notes on the veteran's letter, 
answering his questions. The veteran had referenced in 
pertinent part, THE AMERICAN GASTROENTEROLIGICAL ASSOCIATION 
REVIEW, v. 123, no. 5 (May 2002).  The veteran indicated that 
an article listed hypertension as being associated with 
steatohepatitis, and asked how it was associated.  He also 
asked Dr. L.L. if hypertension caused NASH or likely caused 
NASH, and asked what syndrome-X was.  

Dr. L.L., in his response indicated that the review cited was 
a reliable source.  Dr. L.L. did not address the question the 
veteran posed on if hypertension caused or likely caused 
NASH.  He stated in response to the last question that 
syndrome X was also called metabolic syndrome, and indicated 
that metabolic syndrome was comprised of diabetes, lipids in 
the blood, and obesity.  He stated that due to obesity, 
hypertension also co-existed.  As Dr. L.L. did not address 
the question posed on the causal relationship between 
hypertension and NASH, the Board finds that this statement 
does not provide competent evidence of a nexus between NASH 
and the service-connected hypertension.  

The veteran submitted an October 2003 handwritten note from 
Dr. L.L. in which the physician stated that the veteran 
either had simple fatty liver or nonalcoholic steatohepatitis 
and that they were unable to distinguish the two unless a 
liver biopsy was done.  He stated, "NAFLD is known to be 
associated with hypertension."  Dr. L.L.'s opinion shows 
that the veteran's diagnosis was not clear at that time.  
Further, Dr. L.L.'s statement that NAFLD was known to be 
"associated" with hypertension does not show that the 
veteran has NAFLD proximately due to or the result of 
hypertension.  VA regulation provides that service connection 
may not be based on a resort to speculation or even remote 
possibility. See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship).  Accordingly, 
Dr. L.L.'s October 2003 statement does not provide sufficient 
evidence of a causal relationship between service-connected 
hypertension and a current diagnosis of NASH or NASFLD.

The veteran submitted an August 2005 letter from Dr. L.L. in 
which he responded to additional questions posed by the 
veteran.  In pertinent part, the veteran asked, "Why can't 
hypertension cause NASH/NAFLD?"  Dr. L.L. provided a lengthy 
response, but stated in summary, "hypertension may cause 
insulin resistance and high insulin level in blood, but data 
are meager at that time."  As in his previous statements, 
Dr. L.L. indicated here that there was an association between 
hypertension and insulin resistance, but did not indicate 
that the veteran's hypertension likely caused NASH or NAFLD.  
See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

Because L.L. did not account for or discount completely a 
causal relationship between NASH and the veteran's 
hypertension in his October 2003 opinion, the Board had 
remanded the case in July 2005 for an expert medical opinion.  
The remand order directed that if Dr. L.L. was no longer 
available, the claims file should be referred to a similarly 
qualified medical specialist.  An August 2006 opinion was 
provided by Dr. W.K.C., Chief of GI/Hepatology at VA as Dr. 
L.L. had retired a few years prior.  Dr. W.K.C. stated that 
he fully agreed with Dr. L.L.'s August 2005 responses to the 
veteran's questions and did not feel the need to refer the 
case to Dr. L.L. for review at that time.  In a September 
2006 addendum, Dr. W.K.C. stated that he had reviewed the 
claims file again, and agreed with Dr. L.L.'s letter.  He 
stated that it appeared that the veteran was mainly confused 
with the notion of "association" versus "causation."  Dr. 
W.K.C. stated, "Although hypertension can be associated with 
metabolic syndrome, hypertension does not cause metabolic 
syndrome, nor NASH (i.e. there is no significant medical 
research or literature supporting a causative relationship 
between hypertension and NASH)." Dr. W.K.C. further stated 
that he had briefly discussed the case with a local NASH 
expert, Dr. N.C., who also agreed with this assessment.

After the veteran submitted additional arguments along with 
personal research in support of his claim, an additional 
clarifying opinion was provided by Dr. W.K.C. in February 
2007.  Dr. W.K.C. stated that after careful review of the 
information provided in the veteran's claims file and medical 
record, he could not find any evidence that his NASH was 
caused by his military service, nor incurred while in 
service.  He stated that there was no clinical evidence or 
literature showing that NASH is caused by hypertension.  Dr. 
W.K.C. stated that although the veteran was trying to argue 
that there may be circumstantial animal data suggesting such 
causal relationship, neither he nor Dr. L.L. and Dr. N.C. as 
Board-certified experts in GI/Hepatology believed that such 
clinically established causal relationship exists.  Dr. 
W.K.C. stated that they felt that the veteran was trying to 
play with wording on the expert opinions provided previously 
and wanted to be clear that there was no clinically 
established causal relationship between hypertension and NASH 
at present.  Dr. W.K.C. further stated that no clinically 
firm evidence existed to indicate that hypertension 
aggravates NASH.  He stated that the main fact was that no 
clear clinically relevant and established causal relationship 
existed between hypertension and NASH at present.  Dr. W.K.C. 
concluded, based on the currently accepted medical care 
standard and established medical guidelines and knowledge, 
that hypertension does not cause or aggravate NASH.

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  The credibility and weight to be attached to these 
opinions is within the province of the Board. Id.  The Board 
finds that Dr. W.K.C.'s opinions are clear, and as an expert 
in GI and hepatology who has reviewed the veteran's claims 
file, provide the most probative evidence in this case.  Dr. 
W.K.C. has discounted any causal relationship between the 
veteran's hypertension and NASH.  Thus, based on Dr. W.K.C.'s 
opinions, the Board finds that service connection for NASH is 
not warranted.  

In making this determination, the Board has considered the 
veteran's statements and personal research which he has 
submitted in support of his claims.  The Board acknowledges 
the veteran's belief that NASH is related to his 
hypertension.  However, where the determinative issue is one 
of medical causation or diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991) (holding that a lay witness can 
provide an "eye-witness" account of visible symptoms, but 
cannot offer evidence that requires medical knowledge, such 
as causation or etiology of a disease or injury). See also 38 
C.F.R. § 3.159(a)(2) (2007); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).  

The Board also notes that the veteran has submitted numerous 
internet articles, journal articles, and other personal 
research on NASH in support of his claim.  However, the Board 
finds that these documents do not address the facts of this 
particular veteran's case; thus, cannot be considered as 
competent evidence which addresses the etiology of the 
veteran's NASH.  Generic texts, such as the ones offered, 
which do not address the facts of this particular veteran's 
case with a sufficient degree of medical certainty, do not 
amount to competent medical evidence of causality.  See Sacks 
v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  In this case, no causal relationship 
between the veteran's hypertension and NASH has been 
established by competent medical evidence, and no in-service 
incurrence was shown.  Thus, the Board finds that service 
connection is not warranted. 

2.  Tinnitus

The veteran is a seeking an increased evaluation for service-
connected tinnitus, specifically a 10 percent evaluation for 
each ear.  The RO denied the veteran's claim because 
Diagnostic Code 6260 for recurrent tinnitus does not provide 
for the assignment of a separate 10 percent evaluation for 
each ear.  

Disability evaluations are determined by the application of a 
Schedule of Rating Disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Tinnitus is evaluated under Diagnostic 
Code 6260, which was revised effective June 13, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2007).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), CAVC reversed 
a Board decision that found that, under pre-June 2003 
regulations, no more than a single 10 percent rating could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral.  CAVC held that pre-1999 and pre-June 13, 2003 
versions of Diagnostic Code 6260 required that VA assign dual 
10-percent ratings for "bilateral" tinnitus where it was 
perceived as affecting both ears.

VA appealed the CAVC decision in Smith to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources based on court precedent that may ultimately be 
overturned on appeal, the Secretary imposed a stay at the 
Board on the adjudication of tinnitus claims affected by 
Smith.  The specific claims affected by the stay essentially 
included all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003, and a disability 
rating for tinnitus of greater than 10 percent was sought.  
As such, the veteran's appeal was included in the stay.  

Recently, the Federal Circuit reversed the CAVC decision in 
Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral. Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations. Id. at 1349-
1350.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the CAVC 
erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied under both the new and old versions 
of the regulation.  As the disposition of this claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
provisions of the Veterans Claims Assistance Act of 2000 have 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter.  See Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

C.  Conclusion

The record provides no competent medical evidence which shows 
that NASH was incurred or aggravated in service, and no 
causal relationship has been established between the 
veteran's service-connected hypertension and NASH.  
Therefore, the Board concludes the preponderance of the 
evidence is against finding that the veteran has NASH 
etiologically related to active service.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.  

An increased evaluation for tinnitus is denied as a matter of 
law.  


ORDER

Service connection for a gastrointestinal disorder claimed as 
nonalcoholic steatohepatitis is denied.

An initial evaluation in excess of 10 percent for tinnitus is 
denied.  




____________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


